Citation Nr: 0517808	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  02-15 867	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for ear disease.

2.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

3.  Entitlement to an effective date earlier than April 24, 
2001, for the grant of service connection for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

H. E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1966 to 
August 1969.

This case comes before the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, which granted service connection for bilateral 
hearing loss and assigned a noncompensable (i.e., 0 percent) 
rating effective April 24, 2001.  The RO denied service 
connection for ear disease.  The veteran wants a higher 
initial rating for his bilateral hearing loss and an earlier 
effective date, as well as service connection for ear 
disease.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Unfortunately, the veteran's claim for a higher rating for 
his bilateral hearing loss must be further developed before 
being decided.  So this claim is being remanded to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify the veteran if further action is required on his 
part concerning this claim.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claims, apprised of whose responsibility - 
his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for an equitable 
disposition of his appeal has been obtained.

2.  There is no persuasive medical evidence of record 
indicating the veteran has an ear disease that is causally or 
etiologically related to his service in the military.

3.  The veteran, whose service in the military ended in 
August 1969, filed a claim for service connection for hearing 
loss on April 24, 2001.


CONCLUSIONS OF LAW

1.  The veteran's ear disease was not incurred or aggravated 
during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.306, 3.307, 3.309 (2004).

2.  The criteria are not met for an effective date earlier 
than April 24, 2001, for the grant of service connection for 
bilateral hearing loss.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 
5110 (West 2002); 38 C.F.R. §§ 3.102, 3.114, 3.155, 3.159, 
3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Due Process Considerations

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act (VCAA) was signed into law.  The VCAA 
potentially applies to all claims for VA benefits and 
provides, among other things, that VA shall make reasonable 
efforts to notify a claimant of the evidence necessary to 
substantiate a claim for benefits under laws administered by 
VA.  The VCAA also requires that VA assist a claimant in 
obtaining that evidence unless there is no reasonable 
possibility that assisting him will aid in substantiating his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

First, VA has a duty under the VCAA to notify the veteran of 
any information and evidence needed to substantiate and 
complete his claims.  The March 2002 rating decision 
appealed, the August 2002 and September 2003 statements of 
the case (SOCs), and the July 2003 and May 2004 supplemental 
statements of the case (SSOCs), as well as November 2001 and 
May 2004 letters to the veteran, notified him of the evidence 
considered and the pertinent laws and regulations.  The RO 
also indicated it would review the information of record and 
determine what additional information was needed to process 
his claims.  And the November 2001 and May 2004 letters, in 
particular, apprised him of the type of information and 
evidence needed from him to support his claims, what he could 
do to help in this regard, and what VA had done and would do 
in obtaining supporting evidence.  See, e.g., 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  This 
type of notice is what is specifically contemplated by the 
VCAA.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  In this 
regard, the veteran's service medical records have been 
obtained.  In addition, he was provided a VA examination.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  He was also 
provided several other opportunities to submit additional 
evidence in support of his claims - including following the 
RO's November 2001 and May 2004 VCAA letters.  He also had an 
additional 90 days to identify and/or submit supporting 
evidence after certification of his appeal to the Board, and 
even beyond that with sufficient justification.  
See 38 C.F.R. § 20.1304 (2004).  So the Board finds that the 
duty to assist has been satisfied and the case is ready for 
appellate review.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

Note also that the November 2001 letter apprising the veteran 
of the provisions of the VCAA was sent prior to initially 
adjudicating his claims for service connection in March 2002.  
So there was due process compliance with the holding and 
mandated sequence of events specified in a recent precedent 
decision.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), where the United States Court of Appeals 
for Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I").  See also VAOGCPREC 7-2004 (July 16, 2004) discussing 
the Court's holding in Pelegrini II.  In Pelegrini II, just 
as in Pelegrini I, the Court held, among other things, that 
VCAA notice must be provided to a claimant before an initial 
unfavorable decision by the agency of original jurisdiction 
(AOJ) on the claim.  Id.  The AOJ in this case is the RO in 
Newark, and the RO did just that.  See, too, VAOPGCPREC 8-
2003 (Dec. 22, 2003) (where VA receives a notice of 
disagreement (NOD) that raises a new issue in response to 
notice of its decision on a claim for which VA has already 
given the section 5103(a) notice, 38 U.S.C.A. § 5103(a) does 
not require VA to provide notice of the information and 
evidence necessary to substantiate the newly raised issue).

This is precisely what occurred in this particular case 
concerning the claim for hearing loss, as the RO provided the 
VCAA notice in the context of when the veteran was requesting 
service connection.  And, as indicated, this benefit has 
since been granted, and the current appeal concerning this 
claim is for an earlier effective date.  So additional VCAA 
notice concerning this additional ("downstream") issue is 
not required.  Regardless, though, the RO sent the veteran 
the May 2004 VCAA letter to tie up any loose ends regarding 
the VCAA, particularly with regard to his claim for an 
earlier effective date for the grant of service connection 
for bilateral hearing loss and his claim of entitlement to 
service connection for ear disease.  Consequently, there is 
no problem insofar as the timing of the VCAA notice, and the 
content of it is sufficient for the reasons stated above.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  See 
also VAOPGCPREC 16-92 (July 24, 1992).

The Court also held in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2004) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Id., at 120-121.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2004).

VA's General Counsel recently held in VAOPGCPREC 1-2004 (Feb. 
24, 2004), however, that the "fourth element" requirement 
of Pelegrini I was non-binding obiter dictum.  Id. at 7.  
This is equally applicable to Pelegrini II since the holding, 
concerning this "fourth element," is substantially 
identical.  In addition, the General Counsel's opinion stated 
VA may make a determination as to whether the absence of such 
a generalized request, as outlined under § 3.159(b)(1), is 
harmful or prejudicial to the claimant.  For example, where 
the claimant is asked to provide any evidence that would 
substantiate his or her claim, a more generalized request in 
many cases would be superfluous.  Id.  And the Board is bound 
by the precedent opinions of VA's General Counsel as the 
chief legal officer of the Department.  See 38 U.S.C.A. § 
7104(c) (West 2002).

In this particular case, although the November 2001 and May 
2004 VCAA letters that were provided to the veteran do not 
contain the precise language specified in 38 C.F.R. § 
3.159(b)(1), the Board finds that he was otherwise fully 
notified of the need to give VA any evidence pertaining to 
the claims.  The November 2001 and May 2004 VCAA letters 
requested that he provide or identify any evidence supporting 
his claims.  So a more generalized request with the precise 
language outlined in § 3.159(b)(1) would be redundant.  The 
absence of such a request is unlikely to prejudice him, and 
thus, the Board finds this to be harmless error.  VAOPGCPREC 
1-04 (Feb. 24, 2004).  See, too, Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App.  April 14, 2005).

With respect to the VCAA letters of November 2001 and May 
2004, the veteran was requested to respond within 30 days and 
60 days, respectively, but the letters informed him that he 
had up to one year to submit evidence.  And it has been more 
than one year since both letters.  Nonetheless, 38 C.F.R. § 
3.159(b)(1) (2003) was invalidated by the United States Court 
of Appeals for the Federal Circuit in Paralyzed Veterans of 
America (PVA) v. Secretary of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. September 2003).  The offending regulatory 
language suggested that an appellant must respond to a VCAA 
notice within 30 days and was misleading and detrimental to 
claimants whose claims were prematurely denied short of the 
statutory one-year period provided in 38 U.S.C.A. § 5301(a).  
Thus, that regulatory provision was invalid because it was 
inconsistent with the statute.

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. § 
5103(b)(1) (2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  



In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  In particular, 
the Act clarifies that VA may make a decision on a claim 
before the expiration of the one-year VCAA notice period and 
the new law does not require VA to send a new notice to 
claimants.

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

II.  Entitlement to Service Connection for Ear Disease

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
In addition, service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Certain 
conditions are chronic, per se, and therefore will be 
presumed to have been incurred in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
This presumption, however, is rebuttable by probative 
evidence to the contrary.



And if there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).  

The veteran began serving on active duty in the military in 
August 1966.  September 1966, April 1967, and May 1969 
Reports of Medical History indicate he denied experiencing 
ear trouble and running ears.  The April 1967 and May 1969 
Reports of Medical Examination show that clinical evaluations 
of his internal and external ear canals and his eardrums were 
normal.  His service in the military ended in August 1969.

The veteran had a VA audiological examination in December 
2001, at which time he denied a history of otologic 
pathology, but related a history of intermittent episodes of 
vertigo, of unknown etiology, several years earlier.

The veteran more recently underwent a VA ear disease 
examination in January 2002.  According to the report of the 
evaluation, he denied a history of discharge from his ears, 
use of medications for his ears, and previous ear surgeries.  
On objective physical examination, he had normal auricles, 
ear canals, and tympanic membranes bilaterally.  His 
external, middle, and inner ears were normal bilaterally.  
There was no evidence of tenderness over the mastoid.  Nor 
was there any clinical evidence of active disease in the 
external, middle, or inner ears.  The VA examiner concluded 
there was no active ear disease.

The veteran also had a hearing at the RO in January 2004.  
According to the transcript, he testified that the nature of 
his work during his service was "conducive to ear 
problems," but that he did not seek treatment for any of 
these problems.  He also testified that he sought treatment 
for infections and pain, and received antibiotics on several 
occasions.  He stated that his most recent ear infection was 
about 2 years earlier, and that he also was treated with 
antibiotics then.

The Board finds that the evidence of record does not 
establish entitlement to service connection for ear disease.  
There is no medical evidence of record indicating the veteran 
has ear disease that was incurred during or as a result of 
his military service.  While the Board acknowledges that he 
testified to being treated during service for ear infections 
and ear problems, his military medical records, including the 
report of his separation examination, consistently show 
normal clinical evaluations of his ear canals and eardrums.  
See also 38 C.F.R. § 3.303(a) (service connection requires 
that the facts "affirmatively [show] inception or 
aggravation . . . .").  And there is no objective evidence 
of continuity of symptomatology for many years following his 
discharge from service in August 1969.  See Savage, supra 
(requiring medical evidence of chronicity and continuity of 
symptomatology).   

More significantly, there also is no current medical evidence 
containing a diagnosis confirming he ever had any ear 
diseases.  And "[i]n the absence of proof of present 
disability there can be no valid claim."  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1998) ("Congress 
specifically limits entitlement to service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.").  See, too, Degmetich v. Brown, 104 F.3d 1328 
(1997) (also interpreting 38 U.S.C. § 1131 as requiring the 
existence of a present disability for VA compensation 
purposes).  See also Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996).



In this regard, the Board notes that, during his VA 
examinations, the veteran denied a history of otological 
pathology or drainage from his ears, as well as denied 
requiring medication or surgery for ear disease.  
Furthermore, the January 2002 VA examiner determined there 
was no evidence of current ear disease, and that 
the veteran's auricles, ear canals, and tympanic membranes 
were normal.  Consequently, absent medical evidence of 
current disability, much less of a causal relationship to his 
service in the military, service connection cannot be 
granted.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000) ("A veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability . . .").  
Also found at Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

So, in short, the only evidence suggesting the veteran has an 
ear disease related to his service in the military comes from 
him, personally.  And as a layperson, he simply does not have 
the necessary medical training and/or expertise to determine 
the cause of an ear disease - even if the Board assumes, for 
the sake of argument, that he has one.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  See, too, Savage 
v. Gober 10 Vet. App. at 495-498, indicating that, even in 
situations of continuity of symptomatology after service, 
there still must be medical evidence relating the current 
conditions at issue to that symptomatology.  Id.  Because of 
this, his allegations, alone, have no probative value without 
medical evidence substantiating them.  So the preponderance 
of the evidence is against the claim, meaning the benefit-of-
the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).



III.  Entitlement to an Earlier Effective Date for the Grant 
of 
Service Connection for Bilateral Hearing Loss

The statutory and regulatory guidelines for determining the 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 
(2004).  Except as otherwise provided, the effective date of 
an evaluation and an award of compensation based on an 
original claim, a claim reopened after a final disallowance, 
or a claim for increase will be the date the claim was 
received or the date entitlement arose, whichever is later.  
See 38 C.F.R. § 3.400.  

The effective date of an award of service connection will be 
the day following the date of separation from service - if 
the veteran filed a claim within one year after service.  
Otherwise, the effective date will be the date of receipt of 
his claim.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 
3.400(b)(2).

The applicable statutory and regulatory provisions require 
that VA look to all communications from the veteran that may 
be interpreted as applications or claims, both formal and 
informal, for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  See 
38 U.S.C.A. § 5102; 38 C.F.R. § 3.1(p), 3.155(a).  See also 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  
An informal claim must identify the benefit sought.  See 
38 C.F.R. § 3.155(a).

In order for benefits to be paid under the laws administered 
by the VA, a specific claim in the form prescribed by the 
Secretary must be filed.  See 38 U.S.C.A. § 5101; 38 C.F.R. 
§ 3.151(a).  All claims for benefits filed with the VA, 
formal or informal, must be in writing.  See Rodriguez v. 
West, 189 F.3d 1351 (Fed. Cir. 1999).



As already indicated, the veteran's service in the military 
ended in August 1969.  And he did not file a claim for 
service connection for hearing loss within one year of his 
discharge.  Instead, it was not until many years later, on 
April 24, 2001, that he filed a claim.  And as also 
previously mentioned, service connection subsequently was 
granted in a March 2002 rating decision, effective April 24, 
2001, the date of receipt of his claim.  In November 2002, he 
disagreed with the effective date assigned to the grant of 
service connection.  The RO issued an SOC in September 2003, 
and he perfected his appeal to the Board by filing a timely 
substantive appeal (VA Form 9) in October 2003.

A March 2003 query by the Newark RO, answered by the New 
York, New York RO in July 2003, indicates there is no 
evidence of any outpatient or hospitalization reports showing 
treatment or evaluation of the veteran.  The New York RO also 
indicated there is no evidence that any previous records 
existed in the archives.

In January 2004, the veteran testified during a hearing at 
the RO that he first sought medical care for his hearing loss 
in 1969 at the VA Medical Center (VAMC) in New York, New 
York, and that he was afforded an audiological evaluation and 
physical examination at the time.  He said he was told that 
he had a hearing disability at that time, although not 
service connected, but that he nonetheless filed a formal 
claim for service connection with a veteran's service 
organization (VSO).  He acknowledged he did not seek any 
further medical care at that time, but said his service 
representative filed a claim with the New York RO because he 
received an appointment for an examination from the RO.  He 
also stated that he met with his representative several 
months later to review a determination by VA, and that he has 
had problems with his hearing ever since he was in the 
military.

The Board finds that the effective date of April 24, 2001 for 
the grant of service connection for bilateral hearing loss is 
appropriate under the facts of this case.  Despite his 
contentions to the contrary, there is no indication the 
veteran filed a claim for service connection of his bilateral 
hearing loss prior to April 24, 2001, which, as mentioned, is 
the date the RO first received his claim for this condition.


And although the veteran says he sought treatment at the New 
York VAMC in 1969 for his hearing loss, but was told he was 
not entitled to service connection, and that he attempted to 
file a claim nonetheless through a VSO, there simply is no 
objective evidence of record substantiating this long-after-
the-fact allegation.  Indeed, the file is entirely devoid of 
a written claim, formal or informal, until April 24, 2001.  
So this is the correct effective date.  See 38 C.F.R. 
§ 3.400(b)(2).

For these reasons, the preponderance of the evidence is 
against the veteran's claim for an earlier effective date, 
meaning the benefit-of-the-doubt rule is inapplicable.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for ear disease is denied.

The claim for an effective date earlier than April 24, 2001, 
for the grant of service connection for bilateral hearing 
loss also is denied.


REMAND

The Board realizes the veteran underwent a VA audiological 
examination in December 2001.  But the report of that 
evaluation does not provide the objective clinical findings 
necessary to properly evaluate his service-connected 
bilateral hearing loss under the Schedule for Rating 
Disabilities (Rating Schedule).  See 38 C.F.R. §§ 4.1-4.14, 
4.85, Diagnostic Code 6100 (2004).  Moreover, it is unclear 
from the medical evidence of record whether his hearing 
acuity is worse than when tested during that evaluation.  
During his January 2004 hearing at the RO, he alleged that it 
is.  See Fenderson, 12 Vet. App. at 125-26 (when the veteran 
appeals the initial rating assigned for his disability, just 
after establishing his entitlement to service connection for 
it, VA must consider his claim in this context - which 
includes determining whether he is entitled to a "staged" 
rating to compensate him for times since filing his claim 
when his disability may have been more severe than at other 
times during the pendency of his appeal).
Further, the acting hearing officer at the RO agreed that a 
new VA examination is needed.  So one must be scheduled.  See 
38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an 
affirmative duty to obtain an examination of the claimant at 
Department health-care facilities if the evidence of record 
does not contain adequate evidence to decide a claim).  

Accordingly, the claim for a compensable rating for the 
bilateral hearing loss is REMANDED to the RO for the 
following development and consideration:

1.  Schedule the veteran for a hearing 
evaluation, including an audiogram and 
Maryland CNC speech recognition test, to 
determine the severity of his 
bilateral hearing loss.  And to 
facilitate making this determination, 
have the designated audiologist review 
the claims file for the veteran's 
pertinent medical history.

2.  Then readjudicate the veteran's claim 
for an initial compensable rating for his 
bilateral hearing loss in light of any 
additional evidence obtained.  If 
benefits are not granted to his 
satisfaction, send him and his 
representative an SSOC and give them time 
to respond before returning the case to 
the Board for further appellate 
consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of him until he is notified.



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


